19-01022-mew       Doc 15    Filed 04/19/19    Entered 04/19/19 12:49:44         Main Document
                                              Pg 1 of 1

                                  WAYNE GREENWALD, P.C.
                                             Attorneys
                               475 Park Avenue South- 26th Floor
                                   New York, New York 10016
                              Tel: 212-983-1922 Fax: 212-983-1965
                                  e-mail: grimlawyers@aol.com

                                                                                 W.M. Greenwald


                                          April 19, 2019

 Via- ECF Filing
                                                   Memorandum Endorsement
 Hon. Micheal E. Wiles
                                                   With Mr. Pollock's consent, both parties have until
 United States Bankruptcy court
                                                   April 19, 2019 at 1:00 p.m.to make their submissions.
 Southern District of New York
                                                   MEW 4/19/2019
 One Bowling Green
 New York, NY 10004


 Re:    Bagbag v. Summa Capital Corp
        Case Number- 19-01022-MEW


 Dear: Judge Wiles:

 This firm represents Summa Capital Corp. (Summa”), in this case

 Pursuant to the scheduling order in this matter, Summa Capital is required to submit its
 opposition to the debtors petition by noon today. Its appears that I need an additional hour to
 complete and file the papers. I asked Mr. Pollock to consent to this extension. Apparently, he has
 been unable to respond to the request.

 Accordingly, we ask the court to extend Summa Capital’s time to submit its response to the
 debtors petition to 1:00pm today.

 Thank you very much for your consideration.


                                                               Respectfully,

                                                              WAYNE GREENWALD, P.C.

                                                              By: Tiffany Wright
                                                              Legal Assistant
 cc: Adam Pollock
